DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.

Claim Status
Claims 1, 3-6 and 8-15 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3, 5, 6, 8, 10 and 12, previously canceled claims 2 and 7 and new claims 13-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata U.S. Patent Application Publication No. 2010/0295296 A1 in view of Lohmann U.S. Patent Application Publication No. 2013/0212833 A1.

With regard to claim 1, and as seen in Figure 3, Kawamata discloses a tamper-resistant collar , comprising:
a body portion (at 7) having a first diameter; and
a flange portion (at 5) having a second diameter that is greater than the first diameter;
a plurality of holes located in the flange portion (at 12, 12); and a plurality of fasteners (at 15, 16, 15, 16);
wherein the plurality of holes are configured to receive the plurality of tamper evident fasteners to couple the collar to an air pulse generating unit; and
wherein the body portion includes a first hole (hole at 7b) at a first end of the body portion, configured to couple the collar to the air pulse generating unit, and a second hole (hole at 7a) at a second end of the body portion configured to couple the collar to a coupler device, wherein the first hole and the second hole have different diameters (see Figure 3).
However, Kawamata does not disclose that the plurality of fasteners are tamper evident wherein at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit.  Lohmann teaches the use of blind rivets to attach a flange to another element to transmit a force for attachment wherein the rivet cannot be removed without evidence of the tampering as the rivet is attached on two faces (paragraph 90, lines 1-11).
As both the fasteners of Kawamata and Lohmann are for attaching a flange to another element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fasteners of Kawamata with the fasteners of Lohmann as the rivets of Lohmann cannot be removed without evidence of tampering and to achieve the predictable result of fastening the two elements together.
Note: the air pulse generating unit and the coupler device are not a part of the claimed invention.

With regard to claim 5, Kawamata in view of Lohmann disclose wherein the first hole (hole at 7b) is configured to receive a nipple portion of the air pulse generating unit (the first hole as shown in Figure 3 being capable of receiving a nipple portion of an air pulse generating unit).
Note: the nipple portion of the air pulse generating unit is not a part of the claimed invention.

With regard to claim 13, Kawamata in view of Lohmann disclose wherein the first hole (hole at 7b) and the second hole (hole at 7a) are in fluid communication with each other to enable coupling of the air pulse generating unit and the coupler device (where the first hole and second hole are capable of being in fluid communication with each other).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Lohmann and further in view of Hockett et al U.S. Patent No. 5,160,688.

With regard to claim 6, Kawamata in view of Lohmann disclose the claimed invention but do not disclose that the first hole includes a permanent adhesive configured to adhere the nipple portion of the air pulse generating unit to the collar.  Hockett et al teach using a permanent adhesive in an aperture to provide a strong and fluid tight seal (column 12, lines 34-35 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the hole in the flange portion to provide a strong and fluid tight seal as taught by Hockett et al.

Claim(s) 3, 8, 9, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Lohmann and further in view of Hemmele et al 2003/0147689 A1.

With regard to claim 3, Kawamata in view of Lohmann disclose different inner portions at the second hole (see for example Figures 7, 13 and 15 of Kawamata) that can be configured to receive other devices but do not disclose a threaded inner portion.  Hemmele et al teach a threaded inner portion (at 32) that can be configured for securing a coupler device, such as a bolt (at 38 – see Figure 4), such that the collar can be attached to other elements to create an assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a threaded inner portion that can be configured for securing a coupler device such that the collar can be attached to other elements to create an assembly as taught by Hemmele et al.

With regard to claim 8, and as seen in Figure 3, Kawamata discloses a tamper-resistant collar comprising:
a body (at 7);
a flange portion (at 5) located on the body;
a plurality of fasteners (at 15, 16, 15, 16);
a plurality of holes (at 12, 12) in the flange portion, the plurality of holes configured to receive the plurality of tamper evident fasteners to secure the collar to an air pulse generating unit;
a first hole (hole at 7b) in the body configured to receive a nipple portion of the air pulse generating unit (the first hole as shown in Figure 3 being capable of receiving a nipple portion of an air pulse generating unit); and
a second hole (at 7a) in the body.
However, Kawamata does not disclose that the plurality of fasteners are tamper evident wherein at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit.  Lohmann teaches the use of blind rivets to attach a flange to another element to transmit a force for attachment wherein the rivet cannot be removed without evidence of the tampering as the rivet is attached on two faces (paragraph 90, lines 1-11).
As both the fasteners of Kawamata and Lohmann are for attaching a flange to another element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fasteners of Kawamata with the fasteners of Lohmann as the rivets of Lohmann cannot be removed without evidence of tampering and to achieve the predictable result of fastening the two elements together.
While Kawamata discloses different embodiments incorporating different inner portions at the second hole (see for example Figures 7, 13 and 15 of Kawamata) that can be configured to receive other devices, Kawamata does not disclose a threaded inner portion.  Hemmele et al teach a threaded inner portion (at 32) that can be configured for securing a coupler device, such as a bolt (at 38 – see Figure 4), such that the collar can be attached to other elements to create an assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a threaded inner portion that can be configured for securing a coupler device such that the collar can be attached to other elements to create an assembly as taught by Hemmele et al.
Note: the air pulse generating unit and the coupler device are not a part of the claimed invention.

With regard to claim 9, Kawamata in view of Lohmann and Hemmele et al disclose wherein the body (at 7) has a first diameter and the flange portion (at 5) has a second diameter that is greater than the first diameter (see Figure 3 of Kawamata).

With regard to claim 12, and as seen in Figure 3, Kawamata discloses a tamper-resistant collar comprising:
a body (at 7);
a flange portion (at 5) located on the body;
a plurality of fasteners (at 15, 16, 15, 16);
a plurality of holes (at 12, 12) in the flange portion, the plurality of holes configured to receive the plurality of tamper evident fasteners to secure the collar to an air pulse generating unit;
a first hole (hole at 7b) in the body configured to receive a nipple portion of the air pulse generating unit (the first hole as shown in Figure 3 being capable of receiving a nipple portion of an air pulse generating unit); and
a second hole (hole at 7a) in the body.
However, Kawamata does not disclose that the plurality of fasteners are tamper evident wherein at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit.  Lohmann teaches the use of blind rivets to attach a flange to another element to transmit a force for attachment wherein the rivet cannot be removed without evidence of the tampering as the rivet is attached on two faces (paragraph 90, lines 1-11).
As both the fasteners of Kawamata and Lohmann are for attaching a flange to another element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fasteners of Kawamata with the fasteners of Lohmann as the rivets of Lohmann cannot be removed without evidence of tampering and to achieve the predictable result of fastening the two elements together.
While Kawamata discloses different embodiments incorporating different inner portions at the second hole (see for example Figures 7, 13 and 15 of Kawamata) that can be configured to receive other devices (such as at 1, see Figure 3), Kawamata does not disclose a threaded inner portion for securing a coupler device.  Hemmele et al teach a threaded inner portion (at 32) that can be configured for securing a coupler device, such as a bolt (at 38 – see Figure 4), so that the collar can be attached to other elements to create an assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second hole have a threaded inner portion that can secure a coupler device, such as a bolt, so that the collar can be attached to other elements to create an assembly as taught by Hemmele et al.
Note: the air pulse generating unit and the coupler device are not a part of the claimed invention.

With regard to claim 14, Kawamata in view of Lohmann and Hemmele et al disclose wherein the first hole (hole at 7b) and the second hole (hole at 7a) are in fluid communication with each other to enable coupling of the air pulse generating unit and the coupler device (where the first hole and second hole are capable of being in fluid communication with each other).

With regard to claim 15, Kawamata in view of Lohmann and Hemmele et al disclose wherein the first hole (hole at 7b) and the second hole (hole at 7a) are in fluid communication with each other to enable coupling of the air pulse generating unit and the coupler device (where the first hole and second hole are capable of being in fluid communication with each other).

Claim(s) 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Lohmann and Hemmele et al and further in view of Hockett et al U.S. Patent No. 5,160,688.

With regard to claim 4, Kawamata in view of Lohmann and Hemmele et al disclose the claimed invention but do not disclose that the threaded inner portion includes a permanent adhesive configured to adhere the collar to the coupler device.  Hockett et al teach using a permanent adhesive between elements to provide a strong and fluid tight seal (column 12, lines 34-35 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the threaded inner portion to provide a strong and fluid tight seal as taught by Hockett et al.

With regard to claim 10, Kawamata in view of Lohmann and Hemmele et al disclose the claimed invention but do not disclose that the first hole of the body includes a permanent adhesive to secure the nipple portion of the air pulse generating unit to the body.  Hockett et al teach using a permanent adhesive in an aperture to provide a strong and fluid tight seal (column 12, lines 34-35 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the first hole of the body to provide a strong and fluid tight seal as taught by Hockett et al.
Note: the nipple portion of the air pulse generating unit is not a part of the claimed invention.

With regard to claim 11, Kawamata in view of Lohmann and Hemmele et al disclose the claimed invention but do not disclose that the threaded inner portion includes a permanent adhesive configured to adhere the coupler device to the body.  Hockett et al teach using a permanent adhesive between elements to provide a strong and fluid tight seal (column 12, lines 34-35 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the threaded inner portion to provide a strong and fluid tight seal as taught by Hockett et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Svetlik, Holmes, McEwen, Kojima, Baynham and Lamping are being cited to show the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679